





Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 28th day of July,
2008, by and between Kenneth S. Folberg (“Executive”) and ARI Network Services,
Inc. (the “Company”).




RECITALS




The Company desires to employ Executive, and Executive desires to be employed by
the Company, on the terms and conditions set forth herein.




As a result of Executive’s employment with the Company, Executive will have
access to and be entrusted with valuable information about the Company’s
business and customers, including trade secrets and confidential information.




The Parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Executive is
employed by the Company.




NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (collectively, “Parties” and individually, “Party”), the Parties agree
as follows:




ARTICLE I

EMPLOYMENT




1.1

Position and Duties.  Executive shall be employed in the position of Vice
President of Finance and Chief Financial Officer, and shall be subject to
the authority of, and shall report to, the Company’s President and Chief
Executive Officer.  Executive’s duties and responsibilities shall include all
those customarily attendant to the position of Vice President of Finance and
Chief Financial Officer and as may be assigned from time to time by the
President and Chief Executive Officer.  At all times, Executive shall devote
Executive’s entire business time, attention and energies exclusively to the
business interests of the Company while employed by the Company.




1.2

At-Will Employment.  The term of Executive’s employment under this Agreement
shall be for an indefinite period and may be terminated by either party at any
time and for any reason or no reason upon written notice to the other party.




ARTICLE II

COMPENSATION AND OTHER BENEFITS




2.1

Base Salary.  While employed by the Company, the Company shall pay Executive an
annual salary of One Hundred Ninety Thousand and no/100 Dollars ($190,000)
(“Base





Salary”), payable in accordance with the normal payroll practices and schedule
of the Company.  Notwithstanding the foregoing, the Base Salary shall be subject
to annual review by the Compensation Committee (the “Compensation Committee”) of
the Company’s Board of Directors (the “Board”) and, beginning on the first
anniversary of the commencement of Executive’s employment by the Company, shall
be subject to annual adjustment based on the recommendation of the Compensation
Committee if approved by the full Board.




2.2

Bonuses.  While employed by the Company, Executive will be eligible to
participate in the Company’s Management Incentive Bonus Plan or any successor
plans for senior executives (“Bonus Plan”), the specifics of which are
determined from time to time by, and at the sole discretion of, the Compensation
Committee and approved by the full Board.  For purposes of clarification, the
Parties acknowledge and agree that under the current Bonus Plan, the annualized
bonus amount which Executive would initially be eligible to receive if one
hundred percent (100%) of such Bonus Plan targets were met would be Seventy
Thousand and no/100 Dollars ($70,000).  In the event that the Board terminates
or modifies in any material way the long-term incentive compensation component
or any other component of the Bonus Plan, Executive shall receive the same
treatment as other similarly situated executive employees.




2.3

Equity – Grant of Options.  Upon commencement of Executive’s employment with the
Company, Executive will be granted options to purchase up to fifty thousand
(50,000) shares of the Company’s common stock pursuant to the terms and
conditions of an Award Agreement between the Company and Executive in the form
of the Company’s standard Award Agreement.  Such options shall be subject to the
terms and conditions of such Award Agreement, including, without limitation,
with respect to vesting and forfeiture.




2.4

Perquisites, Benefits and Other Compensation.  While employed by the Company and
subject to the express provisions of this Article II, Executive will be entitled
to receive perquisites and benefits provided by the Company to its senior
executive employees, subject to the eligibility criteria related to such
perquisites and benefits, and to such changes, additions, or deletions to such
perquisites and benefits as the Company may make from time to time, as well as
such other perquisites or benefits as may be specified from time to time at the
sole discretion of the Board.




2.5

Vacation.  Employee shall be entitled to a maximum of twenty (20) days of paid
vacation and three (3) personal holidays in any calendar year, pro-rated for any
partial calendar year, in accordance with the Company’s general vacation and
personal holidays policies for similarly situated employees.




ARTICLE III

TERMINATION

 

3.1

Termination By The Company For Cause.  If Executive’s employment is terminated
by the Company at any time for Cause (defined below), Executive shall have no
further rights against the Company, except for the right to receive (a) any
unpaid Base Salary with respect to the period prior to the effective date of
termination and (b) any vacation (but not





2




personal holidays) that Executive has accrued, but not used, prior to the
effective date of termination.




3.2

Termination By The Company Without Cause.  If Executive’s employment is
terminated by the Company at any time without Cause (defined below), in addition
to the compensation outlined in Paragraph 3.1, above, Executive shall have the
right to receive (a) any earned but unpaid bonus due to Executive for any fiscal
year of the Company that has been completed as of the effective date of
termination and (b) a Severance Payment (defined below), the payment of which is
contingent upon Executive’s execution of a written severance agreement (in a
form satisfactory to the Company) containing, among other things, a general
release of all claims, statutory or otherwise, against the Company.  Executive
acknowledges and agrees that the Company reserves the right to update and modify
the businesses listed in Paragraph 5.4(d), below, in such severance agreement.




3.3

Termination By Executive With Good Reason.  If Executive resigns his employment
with the Company for Good Reason (defined below), in addition to the
compensation outlined in Paragraph 3.1, above, Executive shall have the right to
receive (a) any earned but unpaid bonus due to Executive for any fiscal year of
the Company that has been completed as of the effective date of resignation and
(b) a Severance Payment (defined below), the payment of which is contingent upon
Executive’s execution of a written severance agreement (in a form satisfactory
to the Company) containing, among other things, a general release of all claims,
statutory or otherwise, against the Company.  Executive acknowledges and agrees
that the Company reserves the right to update and modify the businesses listed
in Paragraph 5.4(d), below, in such severance agreement.  A resignation shall
only be for “Good Reason” if: (1) within thirty (30) calendar days of the
initial existence of Good Reason, Executive provides written notice of Good
Reason to the Board; (2) the Company does not remedy said Good Reason within
thirty (30) calendar days of its receipt of such notice; and (3) Executive
terminates his employment effective any time after the expiration of such 30-day
remedy period prior to the date that is ninety (90) days after the initial
existence of Good Reason.




3.4

Resignation.  If Executive resigns his employment with the Company at any time
without Good Reason (defined below), Executive shall have no further rights
against the Company, except for the right to receive (a) any unpaid Base Salary
with respect to the period prior to the effective date of resignation and (b)
any vacation (but not personal holidays) that Executive has accrued, but not
used, prior to the effective date of resignation.  Executive agrees that,
following his provision of notice of resignation without Good Reason, the
Company may, at its sole discretion, accept the resignation effective
immediately or at such other time as the Company may designate and that, in such
case, such Company-designated date shall be the effective date of resignation.




3.5

Death or Disability.  If Executive’s employment with the Company is terminated
due to his death or Disability (defined below), Executive shall have no further
rights against the Company, except for the right to receive (a) any unpaid Base
Salary with respect to the period prior to the effective date of termination,
(b) any vacation (but not personal holidays) that Executive has accrued, but not
used, prior to the effective date of termination and (c) any earned





3




but unpaid bonus due to Executive for any fiscal year of the Company that has
been completed as of the effective date of termination.




3.6

Definitions.




(a)

Severance Payment.  For purposes of Paragraphs 3.2 and 3.3, above, “Severance
Payment” means nine (9) months of Base Salary, payable following termination
pursuant to the terms of the written severance agreement specified in Paragraph
3.2 or 3.3, above.  Such Severance Payments shall be made in equal installments
in accordance with the Company’s normal payroll practices and schedule beginning
no later than the second regular Company pay date following expiration of any
revocation period specified in such severance agreement; provided, however, that
all installments that have yet to be paid by the Final Payment Date (defined
below) shall be paid to the Executive in a lump sum on the Final Payment Date.
 For the purposes of this Section 3.6(a), the Final Payment Date is the 15th day
of the third month following the later of (i) the last day of the calendar year
in which the termination occurs, or (ii) the last day of the Company’s fiscal
year in which the termination occurs.




(b)

Cause.  For purposes of Paragraphs 3.1 and 3.2, above, “Cause” shall mean any of
the following: (1) Executive has breached this Agreement in a material way or
has breached in a material way the fiduciary duty he owes to the Company or any
other obligation or duty he owes to the Company under this Agreement, which
breach remains uncured, if subject to cure, to the reasonable satisfaction of
the Board for thirty (30) calendar days after Executive receives written notice
thereof from the Board; (2) Executive has committed gross negligence or willful
misconduct in the performance of Executive’s duties for the Company;
(3) Executive has failed in a material way to follow reasonable instructions
from the Board, consistent with this Agreement, concerning the operations or
business of the Company, which failure remains uncured, if subject to cure, to
the reasonable satisfaction of the Board for thirty (30) calendar days after
Executive receives written notice thereof from the Board; (4) Executive has
committed a crime the circumstances of which substantially relate to Executive’s
employment duties with the Company; (5) Executive has misappropriated or
embezzled funds or property of the Company or engaged in any material act of
dishonesty; or (6) Executive has attempted to obtain a personal profit from any
transaction in which the Executive knows or reasonably should know the Company
has an interest, and which constitutes a corporate opportunity of the Company,
or which is adverse to the interests of the Company, unless the transaction was
approved in writing by the Board after full disclosure of all details relating
to such transaction.




(c)

For purposes of Paragraphs 3.3 and 3.4, above, “Good Reason” shall mean the
occurrence of any of the following without the written consent of Executive: (1)
the Company has breached this Agreement in a material way, which breach remains
uncured, if subject to cure, for thirty (30) calendar days after the Board
receives written notice thereof from Executive; (2) a material diminution in
Executive’s Base Salary; (3) a material diminution in Executive’s authority,
duties, or responsibilities; or (4) a material change in the geographic location
at which Executive must perform his services,





4




provided such new location is more than fifty (50) miles from the location where
Executive is required to perform services prior to the change.  




(d)

For purposes of Paragraph 3.5, above, “Disability” means the inability of
Executive, due to a physical or mental impairment, to perform the essential
functions of Executive’s job with the Company, with or without a reasonable
accommodation, for ninety (90) consecutive business days or one hundred twenty
(120) business days in the aggregate during any 365-day period.  A determination
of Disability shall be made by the Board, which may, at its sole discretion,
consult with a physician or physicians satisfactory to the Board, and Executive
shall cooperate with any efforts to make such determination.  Any such
determination shall be conclusive and binding on the Parties.  Any determination
of Disability under this Paragraph 3.6(d) is not intended to alter any benefits
any Party may be entitled to receive under any long-term disability insurance
policy carried by either the Company or Executive with respect to Executive,
which benefits shall be governed solely by the terms of any such insurance
policy.




3.7

Termination In Connection With A Change In Control.  Notwithstanding any other
provision of this Agreement, should Executive’s employment be terminated upon
the occurrence of or within two (2) years of a  “Change in Control,” as defined
in any Change of Control Agreement (“COC Agreement”) that may be presented by
the Company to Executive (in a form satisfactory to the Company), the terms of
such termination shall be governed exclusively by such COC Agreement and
Executive shall not be entitled to receive any of the benefits provided for
under this Article III.




ARTICLE IV

CONFIDENTIALITY




4.1

Confidentiality Obligations.  Executive will not, while employed by the Company,
directly or indirectly use or disclose any Confidential Information or Trade
Secrets except in the interest and for the benefit of the Company.  After the
end, for whatever reason, of Executive’s employment with the Company, Executive
will not directly or indirectly use or disclose any Trade Secrets.  For a period
of two (2) years following the end, for whatever reason, of Executive’s
employment with the Company, Executive will not directly or indirectly use or
disclose any Confidential Information.  Executive further agrees not to use or
disclose at any time information received by the Company from others except in
accordance with the Company’s contractual or other legal obligations; the
Company’s Customers are third party beneficiaries of this promise.




4.2

Definitions.




(a)

Trade Secret.  The term “Trade Secret” has that meaning set forth under
applicable law.  The term includes, but is not limited to, all computer source
code created by or for the Company.




(b)

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has





5




value to the Company and which is not known to the public or the Company’s
competitors, generally.  Confidential Information includes, but is not limited
to: (i) inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (ii) information which is marked or
otherwise designated as confidential or proprietary by the Company; and
(iii) information received by the Company from others which the Company has an
obligation to treat as confidential.




(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by him prior to his employment by
the Company; (ii) is or becomes generally available to the public through no act
or omission of Executive; (iii) is obtained by Executive in good faith from a
third party who discloses such information to Executive on a non-confidential
basis without violating any obligation of confidentiality or secrecy relating to
the information disclosed; or (iv) is independently developed by Executive
outside the scope of his employment without use of Confidential Information or
Trade Secrets.




ARTICLE V

NON-COMPETITION




5.1

Restrictions on Competition During Employment.  While employed by the Company,
Executive shall not directly or indirectly compete against the Company, or
directly or indirectly divert or attempt to divert Customers’ business from the
Company anywhere the Company does or is taking steps to do business.




5.2

Post-Employment Non-Solicitation of Restricted Customers.  For two (2) years
following termination of Executive’s employment with the Company, for whatever
reason, Executive agrees not to directly or indirectly solicit or attempt to
solicit any business from any Restricted Customer in any manner which competes
with the services or products offered by the Company in the twelve (12) months
preceding termination of Executive’s employment with the Company, or to directly
or indirectly divert or attempt to divert any Restricted Customer’s business
from the Company.

5.3

Post-Employment Restricted Services Obligation.  For two (2) years following
termination of Executive’s employment with the Company, for whatever reason,
Executive agrees not to provide Restricted Services to any Competitor.  During
such two (2) year period,





6




Executive also will not provide any Competitor with any advice or counsel
concerning the provision of Restricted Services.




5.4

Definitions.




(a)

Customer.  The term “Customer” means any individual or entity for whom/which the
Company has provided services or products or made a written or formal proposal
to perform services or provide products.




(b)

Restricted Customer.   The term “Restricted Customer” means any individual or
entity (i) for whom/which the Company provided services or products, and (ii)
with whom/which Executive had contact on behalf of the Company, or about
whom/which Executive acquired non-public information in connection with his
employment by the Company, during the twenty-four (24) months preceding the end,
for whatever reason, of Executive’s employment with the Company; provided,
however, that the term “Restricted Customer” shall not include any individual or
entity whom/which, through no direct or indirect act or omission of Executive,
has terminated its business relationship with the Company.




(c)

Restricted Services.  The term “Restricted Services” means services of any kind
or character comparable to those Executive provided to the Company during the
twelve (12) months preceding the termination of Executive’s employment with the
Company relating to: (i) providing electronic parts catalogs for manufacturers
and/or to their dealers and distributors, via compact discs and/or on-line,
related to manufactured equipment and their components in the following industry
segments: outdoor power (i.e., commercial lawn care); power sports (i.e.,
motorcycles, snowmobiles, all terrain vehicles); marine (i.e., boats, personal
water crafts); recreation vehicles; floor maintenance; auto/truck after-care;
agriculture; and construction; (ii) providing on-line, direct mail, electronic
mail or other marketing services to equipment manufacturers, distributors and
dealers, in the aforementioned industry segments, aimed at helping them market
their equipment and related products; and (iii) providing F&I (finance and
insurance-type products) and services for dealerships, in the aforementioned
industry segments, using an outsourced center approach, where the center
performs the primary selling role on behalf of and in conjunction with each
dealership, directly to their customers via on-line and telephone interaction.




(d)

Competitor.  The term “Competitor” shall include the following businesses:
Snap-on Business Solutions; Dominion Enterprises; 50 Below; Channel Blade; and
Enigma, and such businesses’ affiliates, successors and assigns, provided that
such businesses are engaged in: (i) providing electronic parts catalogs for
manufacturers and/or to their dealers and distributors, via compact discs and/or
on-line, related to manufactured





7




equipment and their components in the following industry segments: outdoor power
(i.e., commercial lawn care); power sports (i.e., motorcycles, snowmobiles, all
terrain vehicles); marine (i.e., boats, personal water crafts); recreation
vehicles; floor maintenance; auto/truck after-care; agriculture; and
construction; (ii) providing on-line, direct mail, electronic mail or other
marketing services to equipment manufacturers, distributors and dealers, in the
aforementioned industry segments, aimed at helping them market their equipment
and related products; and (iii) providing F&I (finance and insurance-type)
products and services for dealerships, in the aforementioned industry segments,
using an outsourced center approach, where the center performs the primary
selling role on behalf of and in conjunction with each dealership, directly to
their customers via on-line and telephone interaction, at the time of
Executive’s termination, for whatever reason.




ARTICLE VI

BUSINESS IDEA RIGHTS




6.1

Assignment.  The Company will own, and Executive hereby assigns to the Company
and agrees to assign to the Company, all rights in all Business Ideas which
Executive originates or develops whether alone or working with others while
Executive is employed by the Company.  All Business Ideas which are or form the
basis for copyrightable works are hereby assigned to the Company and/or shall be
assigned to the Company or shall be considered “works for hire” as that term is
defined by United States Copyright Law.

6.2

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others, while Executive is employed by
the Company and which are: (i) related to any business known to Executive to be
engaged in or contemplated by the Company; (ii) originated or developed during
Executive’s working hours; or (iii) originated or developed in whole or in
substantial part using materials, labor, facilities or equipment furnished by
the Company.  

6.3

Disclosure.  While employed by the Company, Executive will promptly disclose all
Business Ideas to the Board.

6.4

Execution of Documentation.  Executive, at any time during or after his
employment by the Company, will promptly execute all documents which the Company
may reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.




ARTICLE VII

NON-SOLICITATION OF EMPLOYEES




While employed by the Company and for twelve (12) months thereafter, Executive
shall not directly or indirectly encourage any Company employee to terminate
his/her employment





8




with the Company or solicit such an individual for employment outside the
Company in any manner which would end or diminish that employee’s services to
the Company.




ARTICLE VIII

EXECUTIVE DISCLOSURES AND ACKNOWLEDGMENTS




8.1

Confidential Information of Others.  Executive warrants and represents to the
Company that he is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict or prohibit Executive from fully carrying out his duties as described
under the terms of this Agreement.  Further, Executive warrants and represents
to the Company that he has not and will not retain or use, for the benefit of
the Company, any confidential information, records, trade secrets, or other
property of a former employer.




8.2

Scope of Restrictions.  Executive acknowledges that during the course of his
employment with the Company, he will gain knowledge of Confidential Information
and Trade Secrets of the Company.  Executive acknowledges that the Confidential
Information and Trade Secrets of the Company are necessarily shared with
Executive on a routine basis in the course of performing his job duties and that
the Company has a legitimate protectable interest in such Confidential
Information and Trade Secrets, and in the goodwill and business prospects
associated therewith.  Accordingly, Executive acknowledges that the scope of the
restrictions contained in this Agreement are appropriate, necessary and
reasonable for the protection of the Company’s business, goodwill and property
rights, and that the restrictions imposed will not prevent him from earning a
living in the event of, and after, the end, for whatever reason, of his
employment with the Company.




8.3

Prospective Employers.  Executive agrees, during the term of any restriction
contained in Articles IV, V, VI and VII of this Agreement, to disclose this
Agreement to any entity which offers employment to Executive.  Executive further
agrees that the Company may send a copy of this Agreement to, or otherwise make
the provisions hereof known to, any of Executive’s potential employers.




8.4

Third Party Beneficiaries.  Any Company affiliates are third party beneficiaries
with respect to Executive’s performance of his duties under this Agreement and
the undertakings and covenants contained in this Agreement and the Company and
any of its affiliates enjoying the benefits thereof, may enforce this Agreement
directly against Executive.  The terms Trade Secret and Confidential Information
shall include materials and information of the Company’s affiliates to which
Executive has access.




8.5

Survival.  The covenants set forth in Articles IV, V, VI and VII of this
Agreement shall survive the termination of the Executive’s employment hereunder.




ARTICLE IX

RETURN OF RECORDS








9




Upon the end, for whatever reason, of his employment with the Company, or upon
request by the Board at any time, Executive shall immediately return to the
Board all documents, records and materials belonging and/or relating to the
Company (except Executive’s own personnel and wage and benefit materials
relating solely to Executive), and all copies of all such materials.  Upon the
end, for whatever reason, of Executive’s employment with the Company, or upon
request of the Board at any time, Executive further agrees to destroy such
records maintained by him on his own computer equipment.







ARTICLE X

INDEMNITY




10.1

Indemnification By Company.  To the extent permitted by applicable law, the
Company shall indemnify Executive if Executive is, or is threatened to be, made
a party to an action, suit or proceeding (other than by the Company) by reason
of the fact that Executive is or was a director or officer of the Company,
unless liability was incurred because Executive breached or failed to perform a
duty that Executive owes to the Company and such breach or failure constitutes:
(1) a willful failure to deal fairly with the Company or its shareholders in
connection with a matter in which Executive has a material conflict of interest;
(2) a violation of the criminal law, unless Executive had reasonable cause to
believe that his conduct was lawful and Executive had no reasonable cause to
believe such conduct was unlawful; (3) a transaction from which Executive
derived an improper personal profit; or (4) willful misconduct.  




10.2

Indemnification By Executive.  Executive agrees to indemnify and hold harmless
the Company against any and all losses, claims, damages, liabilities, costs,
expenses (including reasonable attorneys’ fees and costs), judgments and
settlements of amounts paid in connection with any threatened, pending or
completed action, suit, claim, proceeding or investigation arising out of or
pertaining to: (1) unlawful intentional acts committed by Executive in the
conduct of the Company’s business; (2) any willful gross negligence committed by
Executive other than in the conduct of the Company’s business; and (3) any tax
deductions Executive may claim for expenses incurred or claim to have been
incurred in connection with Executive’s duties hereunder.




10.3

Insurance.  Notwithstanding the foregoing, the indemnification provided for in
this Article X shall only apply to any costs or expenses incurred by indemnitees
which are not covered by applicable liability insurance.  If this Article X is
interpreted to reduce insurance coverage to which an indemnitee would otherwise
be entitled in the absence of this provision, this provision shall be deemed
inoperative and not part of this Agreement.  This Article X shall survive the
termination of this Agreement.




ARTICLE XI

MISCELLANEOUS




11.1

Notice.  Any and all notices, consents, documents or communications provided for
in this Agreement shall be given in writing and shall be personally delivered,
mailed by registered or certified mail (return receipt requested), sent by
courier (confirmed by receipt), or telefaxed (confirmed by telefax confirmation)
and addressed as follows (or to such other address





10




as the addressed Party may have substituted by notice pursuant to this Paragraph
11.1):




To the Company:

ARI Network Services, Inc.

Director of Human Resources

11425 West Lake Park Drive

Milwaukee, WI  53224-3025

Fax: +1 (414) 973-4618




To Executive:

Kenneth S. Folberg

1387 Keup Road

Grafton, WI  53024




Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the Party stated above or at any
other address specified by such Party to the other Party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.




11.2

Entire Agreement; Amendment; Waiver.  This Agreement (including any documents
referred to herein) sets forth the entire understanding of the Parties hereto
with respect to the subject matter contemplated hereby.  Any and all previous
agreements and understandings between or among the Parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement.  This
Agreement shall not be amended or modified except by a written instrument duly
executed by each of the Parties hereto.  Any extension or waiver by any Party of
any provision hereto shall be valid only if set forth in an instrument in
writing signed on behalf of such Party.  For purposes of the foregoing two (2)
sentences, the Parties acknowledge and agree that any such written instrument to
be signed by the Company shall require the signature of a representative of the
Company duly authorized by the Board to bind the Company to the terms of such
written instrument.




11.3

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.




11.4

Assignability.  This Agreement is personal to the Executive, and the Executive
may not assign or delegate any of the Executive’s rights or obligations
hereunder without first obtaining the written consent of the Board.  The Company
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by an assumption agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.  If
such succession or assignment does not take place, and if this Agreement is not
otherwise binding on the Executive’s successors or assigns by operation of law,
the Executive is entitled to compensation from the Company in the same amount
and on the same terms as provided for in this Agreement.  This Agreement shall
be binding on and inure to the benefit of each Party and such Party’s respective
heirs, legal representatives, successors and assigns.  





11







11.5

Mitigation.  The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise.




11.6

Injunctive Relief.  The Parties agree that damages will be an inadequate remedy
for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief.




11.7

Waiver of Breach.  The waiver by either Party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either Party.




11.8

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and,
to the extent allowed by law, such invalid or unenforceable provision shall be
construed in a manner so as to give the maximum valid and enforceable effect
to the intent of the Parties expressed therein.




11.9

Consideration.  Execution of this Agreement is a condition of Executive’s
employment with the Company and Executive’s employment and other benefits
provided for herein by the Company constitutes the consideration for Executive’s
undertakings hereunder.




11.10

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of Wisconsin, without regard to its conflict of laws
principles.




11.11

Authority to Bind the Company.  The Company represents and warrants that the
undersigned representative of the Company has the authority of the Board to bind
the Company to the terms of this Agreement.




[Remainder of page intentionally left blank.]








12




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.







EXECUTIVE:







/s/ Kenneth S. Folberg                                               
Kenneth S. Folberg







ARI NETWORK SERVICES, INC.







By: /s/ Roy W. Olivier                                             

Roy W. Olivier, President and Chief Executive Officer














13


